Citation Nr: 1416334	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability and substance abuse.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisonsin.

The Board remanded his matter for additional development in October 2012 and in December 2013. 


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's December 2013 remand,the Veteran was provided a VA mental disorders examination by a psychologist.  However, the examination and opinion are not in substantial compliance with the Board's remand requests.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Initially, the Board notes that psychiatric testing was not performed, and no reasoning was provided as to why psychiatric testing was not medically necessary, if that is the case.  Furthermore, there is no rationale for the opinions expressed.  The examiner merely diagnosed the Veteran with alcohol use disorder, cannabis use disorder, cocaine use disorder, and persistent depressive disorder, which the examiner commented was secondary to substance use withdrawal and "the pervasive shamble his life is in due to his long alcohol and substance abuse history."  The examiner then simply stated that these problems seemed less likely than not related to the Veteran's military service.  There was no discussion of, or reconciliation with, the opinions made previously.  Furthermore, there is absolutely no discussion of the Veteran's service or any clearly articulated rationale for the unfavorable opinion, in relationship to the evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the opinion is not complete.  Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   In light of the foregoing, the Board is remanding his matter for an additional VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist who has not previously examined the Veteran.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should attempt to reconcile the current opinion with the other opinions of record.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis pursuant to DSM-IV.  Psychiatric testing sufficient to support the diagnosis should be conducted, or an explanation provided if not warranted in this case.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service. 

(c) With regard to each diagnosed psychiatric disorders of record, including psychoses and depressive disorder, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any of the disorders is related to the Veteran's active service. 

(d) If any psychiatric disorders are found to be related to service, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that substance abuse and alcohol abuse disorder is caused by the psychiatric disorder found to be related to service. 

2. Then, readjudicate the issue on appeal.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

